Title: From John Adams to John Vaughan, 23 November 1813
From: Adams, John
To: Vaughan, John


 John Vaughan Esqr
Quincy Nov. 23. 1813

I regret that your kind Letter of Oct. 11. has been so long unanswered.
Mr Colman needed no recommendation or introduction from me to you. He is delighted with his Visit to Philadelphia and the liberal Society he found there.
I will hazard Something to you. In my Opinion Something was wanting in Philadelphia, to irradiate the Solemn gloom of the religion of that City, on one hand: and to check the licentious Spirit of Pyrrhonish and Credulous Philosophy on the other.
I never recollect Dr Priestley, but with tenderness of Sentiment. Certainly one of the greatest Men in the World; and certainly one of the weakest.
Every man and every Society that tends to give Mankind more enlarged Ideas of the moral Government of the Universe, and more benevolent Sentiments to all intellectual Beings and more worthy Conceptions of our own nature; has my best Wishes and devout prayers for its prosperity.
I recollect with pleasure, my former Acquaintance with your Family: and wish them Health and prosperity.
I am, Sir, your Sincere Well Wisher
John Adams